Order                                                                                      Michigan Supreme Court
                                                                                                 Lansing, Michigan

  May 16, 2018                                                                                       Stephen J. Markman,
                                                                                                               Chief Justice

                                                                                                          Brian K. Zahra
                                                                                                  Bridget M. McCormack
  155239(96)                                                                                            David F. Viviano
                                                                                                    Richard H. Bernstein
                                                                                                         Kurtis T. Wilder
                                                                                                   Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                  Justices
            Plaintiff-Appellee,
                                                                  SC: 155239
  v                                                               COA: 332946
                                                                  Wayne CC: 10-002907-FC
  JONATHAN DAVID HEWITT-EL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to file a
  supplemental brief after remand is GRANTED. The supplemental brief submitted on May
  14, 2018, is accepted for filing.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 May 16, 2018
                                                                             Clerk